                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


 DELAINA J. PETERS,

       Plaintiff,
                                                        Case No. 1:19-cv-72
 v.
                                                        HONORABLE PAUL L. MALONEY
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 _____________________________________/


                                        JUDGMENT

      In accordance with the Order entered this date:

      IT IS HEREBY ORDERED that the decision of the Commissioner of Social Security is

AFFIRMED.




Dated: January 30, 2020                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
